     Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 1 of 23



 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 shawnw@rgrdlaw.com
          – and –
 6 SAMUEL H. RUDMAN
   MARY K. BLASY (211262)
 7 58 South Service Road, Suite 200
   Melville, NY 11747
 8 Telephone: 631/367-7100
   631/367-1173 (fax)
 9 srudman@rgrdlaw.com
   mblasy@rgrdlaw.com
10
   Attorneys for Plaintiff
11
   [Additional counsel appear on signature page.]
12
                               UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
   CITY OF ROSEVILLE EMPLOYEES’                   ) Case No.
15 RETIREMENT SYSTEM, Individually and on )
   Behalf of All Others Similarly Situated,       ) CLASS ACTION
16                                                )
                                 Plaintiff,       ) COMPLAINT FOR VIOLATIONS OF THE
17                                                ) FEDERAL SECURITIES LAWS
          vs.                                     )
18                                                )
   APPLE INC., TIMOTHY D. COOK and                )
19 LUCA MAESTRI,                                  )
                                                  )
20                               Defendants.      )
                                                  ) DEMAND FOR JURY TRIAL
21

22

23

24

25

26

27

28
         Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 2 of 23



 1                                            INTRODUCTION
 2           Plaintiff City of Roseville Employees’ Retirement System (“plaintiff”), individually and on

 3 behalf of all others similarly situated, by plaintiff’s undersigned counsel, alleges the following based

 4 upon personal knowledge as to plaintiff and plaintiff’s own acts and upon information and belief as

 5 to all other matters based on the investigation conducted by and through plaintiff’s counsel, which

 6 included, among other things, a review of Securities and Exchange Commission (“SEC”) filings by

 7 Apple Inc. (“Apple” or the “Company”), as well as media and analyst reports about the Company.

 8 Plaintiff believes that substantial additional evidentiary support will exist for the allegations set forth

 9 herein after a reasonable opportunity for discovery.

10                       BACKGROUND AND SUMMARY OF THE ACTION
11           1.     This is a securities fraud class action on behalf of all purchasers of Apple common

12 stock between November 2, 2018 and January 2, 2019, inclusive (the “Class Period”), seeking to

13 pursue remedies under §§10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

14 Act”), and SEC Rule 10b-5 promulgated thereunder.

15           2.     Apple is a multinational technology company headquartered in Cupertino, California

16 that designs, develops, and sells consumer electronics, computer software, and online services. The

17 Company’s most well-known products include its iconic iPhone smartphones, the iPad tablet

18 computer, the Mac personal computer, the iPod portable media player, the Apple Watch smartwatch,

19 the Apple TV digital media player, and the HomePod smart speaker.

20           3.     The multiple versions and models of Apple’s iPhone have served as the Company’s

21 flagship product, utilizing Apple’s iOS operating system, powering applications including Siri, an

22 intelligent assistant, and Apple Pay, Touch ID, and Face ID on qualifying devices. Sales of iPhones

23 generated approximately two-thirds of Apple’s 2018 revenue.1 Since its original launch in 2007

24 through 2015, the Company released, on average, one new iPhone model per year, typically to great

25 fanfare and high demand. Apple also aggressively increased the pricing of its iPhones from the $99-

26

27   1
      Apple’s fiscal year ends in September of each calendar year. Apple’s 2018 fiscal year began on
   September 31, 2017 and ended on September 29, 2018.
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                               -1-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 3 of 23



 1 $399 range maintained through 2013 to a top offering price of $1,449 for the Apple XS Max with

 2 512 gigabytes in September 2018.

 3          4.      The Company and its products enjoy significant geographic reach, including in

 4 emerging markets. Greater China, for example – a region that includes mainland China, Hong Kong,

 5 and Taiwan – is Apple’s third-largest market after the United States and Europe, accounting for $52

 6 billion in sales in Apple’s fiscal year 2018 (“FY18”), ended September 29, 2018 – nearly 20% of

 7 Apple’s total FY18 annual sales. But, while China represents the Company’s highest growth market,

 8 China is also among its most competitive. Chinese upstart brands such as Huawei, Xiaomi and

 9 Oppo offer similar looking all-screen phones for much lower prices. At the same time that Apple’s

10 iPhone sales revenues were growing in China due to Apple’s outsized price increases, Chinese

11 smartphone manufacturers were launching scores of much lower priced smartphones with greater

12 advancements throughout the Chinese market, thus competing with Apple’s iPhone offerings and

13 diminishing the Company’s pricing power.

14          5.      In addition, Apple’s business in China is also more susceptible to geopolitical trade

15 maneuvers by the United States and China, and, more recently, tariffs imposed by the United States

16 have also threatened sales (though Apple has sought to deny or minimize any perceived impact).

17 Specifically, on April 3, 2018, the Trump Administration published a list of $50 billion in Chinese

18 products under consideration for a 25% tariff and, on July 6, 2018, implemented the first $34 billion

19 of those import tariffs. On July 10, 2018, the Trump Administration announced a list of another

20 $200 billion in Chinese products that would be subject to a 10% import tariff. On July 20, 2018,

21 President Trump announced he was ready to impose tariffs on all U.S. imports from China, which

22 totaled $504 billion in 2017. On August 7, 2018, the Trump Administration subjected the remaining

23 $16 billion of the original $50 billion list of Chinese imports to the 25% tariff effective August 23,

24 2018. On September 17, 2018, the Trump Administration published a list of another $200 billion in

25 Chinese products that would be subject to a 10% import tariff, which tariffs went into effect on

26 September 24, 2018.

27          6.      In the midst of the ongoing trade war between the United States and China, on

28 September 12, 2018, Apple introduced three new phones: the iPhone XR (priced at

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          -2-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 4 of 23



 1 $749/$799/$899), the iPhone XS (priced at $999/$1149), and the iPhone XS Max (priced at

 2 $1099/$1249/$1449). Unlike the prior iPhone releases, the 2018 iPhones were not viewed as having

 3 significant technological advances beyond the iPhone X released in late 2017 (priced at

 4 $999/$1149). The iPhone XS and XS Max that were launched and began shipping in September

 5 2018 featured a Super Retina OLED display, an all-screen stainless steel and glass design, faster

 6 processors and enhanced cameras. The highest gigabyte version of the iPhone XS Max launched at a

 7 price of $1,449 – $300 more than the 2017 highest gigabyte version of the iPhone X. Meanwhile,

 8 Chinese manufacturers like Huawei, Oppo, and Xiaomi, which have since commandeered 24.6%,

 9 20.5%, and 13.6% of the Chinese market, respectively, were slashing Apple’s Chinese market share

10 to 7.5% by offering arguably more innovative features for hundreds of dollars less per phone. For

11 instance, Huawei’s P20 Pro sells for approximately $800 in China and Xiaomi’s MIX 2S sells for

12 approximately $500 in China.

13          7.     The strength of the U.S. dollar and the high price of iPhones, combined with a

14 declining Chinese economy, placed the iPhone out of reach of many Chinese consumers who might

15 otherwise have upgraded – at the same time that many less expensive Chinese smartphones were

16 flooding the market.

17          8.     Making matters worse, in December 2017, Apple admitted that it had been

18 intentionally degrading, or “throttling,” the performance of the batteries in older iPhones via

19 software “updates.” This battery “throttling” had surreptitiously created artificial demand for new

20 premium priced iPhones from consumers who believed their poorly performing iPhones were

21 outdated and thus needed to be replaced. In order to stymie customer outrage over its conduct,

22 starting in January 2018, Apple dramatically cut the price of iPhone battery replacements from $79

23 to $29 “‘for anyone with an iPhone 6 or later whose battery need[ed] to be replaced, available

24 worldwide through December 2018’” – right as Apple would be debuting its three new iPhones.

25          9.     Notwithstanding the impact of slowing economic growth in China, geopolitical

26 pressures caused by U.S.-China sales tariffs, and the Company’s ability to compel unnecessary

27 iPhone upgrades on customers, Apple issued a series of materially false and misleading statements in

28 November 2018 concerning demand for iPhones and Apples pricing power for its hardware

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                        -3-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 5 of 23



 1 offerings, including its new iPhones launched in September 2018, in particular in China. For

 2 example, on November 1, 2018, Apple reported its fourth quarter and FY18 financial results for the

 3 period ended September 29, 2018. The Company boasted that “‘[o]ver the past two months, [it had]

 4 delivered huge advancements for [its] customers through new versions of iPhone, Apple Watch, iPad

 5 and Mac as well as [its] four operating systems,’” and that as a result, it had “‘enter[ed] the holiday

 6 season with [its] strongest lineup of products and services ever.’” Accordingly, based in large part

 7 on this lineup of products, on November 1, 2018 – more than one-third of the way through Apple’s

 8 first quarter of 2019 (“1Q19”) – Apple set its 1Q19 revenue expectations in a range of $89 billion to

 9 $93 billion and its gross profit margins at 38% to 38.5%.

10          10.     During a conference call for analysts and investors held later that same evening, when

11 asked whether the U.S.-China trade tariffs and trade tariff threats were having any impact on demand

12 for iPhones in China, defendant Timothy D. Cook (“Cook”) assured investors that the only

13 “emerging markets that [Apple was] seeing pressure in [were] markets like Turkey, India, Brazil,

14 [and] Russia . . . where currencies ha[d] weakened.” Cook added, however,“[i]n relation to China

15 specifically, I would not put China in that category. Our business in China was very strong last

16 quarter. We grew 16%, which we’re very happy with. iPhone, in particular, was very strong double-

17 digit growth there.”

18          11.     In addition to the Company’s 1Q19 financial outlook, during the November 1, 2018

19 conference call, the Company surprised investors by announcing that Apple would no longer

20 disclose unit sales for iPhones and other hardware, asserting that such data was no longer relevant

21 for investors to evaluate the Company’s financial performance, all the while assuring investors that

22 despite the decision to withhold unit sales data, as in the past, the Company would still experience

23 strong performance:

24          [S]tarting with the December quarter, we will no longer be providing unit sales data
            for iPhone, iPad and Mac. . . . As we accomplish these objectives, strong financial
25          results follow.
26                  As demonstrated by our financial performance in recent years, the number
            of units sold in any 90-day period is not necessarily representative of the underlying
27          strength of our business. Furthermore, our unit of sale is less relevant for us today
            than it was in the past . . . .
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           -4-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 6 of 23



 1          12.     Each of defendants’ statements set forth in ¶¶9-11 was materially false and

 2 misleading when made because defendants knew and failed to disclose or deliberately disregarded:

 3                  (a)    that the U.S.-China trade war had negatively impacted demand for iPhones

 4 and Apple’s pricing power in greater China, one of Apple’s most important growth markets;

 5                  (b)    that the rate at which Apple customers were replacing their batteries in older

 6 iPhones rather than purchasing new iPhones was negatively impacting Apple’s iPhone sales growth;

 7                  (c)    that, as a result of slowing demand, Apple had slashed production orders from

 8 suppliers for the new 2018 iPhone models and cut prices to reduce inventory;

 9                  (d)    that unit sales for iPhone and other hardware was relevant to investors and the

10 Company’s financial performance, and the decision to withhold such unit sales was designed to and

11 would mask declines in unit sales of the Company’s flagship product; and

12                  (e)    that, as a result of the foregoing, defendants lacked a reasonable basis in fact

13 when issuing the Company’s revenue outlook for 1Q19 and/or making the related statements

14 concerning demand for its products, as Apple’s business metrics and financial prospects were not as

15 strong as defendants had led the market to believe.

16          13.     While Apple’s mid-point 1Q19 revenue guidance range provided on November 1,

17 2018 was $1.9 billion below what the market expected, defendants’ materially false and misleading

18 statements issued that day served to prop up the market price of Apple common stock, which

19 continued to trade at artificially inflated prices throughout the Class Period.

20          14.     Then on January 2, 2019, after the close of trading, Apple shocked the market when it

21 disclosed the true state of its actual 1Q19 iPhone sales, particularly in China. For the first time

22 during Cook’s tenure as Chief Executive Officer (“CEO”), Apple would miss its public revenue

23 projections and the miss was up to $9 billion. The Company would admit that in addition to

24 macroeconomics in the Chinese market, the price cuts to battery replacements a year earlier to fix the

25 Company’s prior surreptitious conduct had hurt iPhone sales. In a “Letter from Tim Cook to Apple

26 Investors” released after the close of trading, the Company explained as follows:

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            -5-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 7 of 23



 1          Emerging Market Challenges
 2                   While we anticipated some challenges in key emerging markets, we did not
            foresee the magnitude of the economic deceleration, particularly in Greater China.
 3          In fact, most of our revenue shortfall to our guidance, and over 100 percent of our
            year-over-year worldwide revenue decline, occurred in Greater China across
 4          iPhone, Mac and iPad.

 5                  China’s economy began to slow in the second half of 2018. The
            government-reported GDP growth during the September quarter was the second
 6          lowest in the last 25 years. We believe the economic environment in China has been
            further impacted by rising trade tensions with the United States. As the climate of
 7          mounting uncertainty weighed on financial markets, the effects appeared to reach
            consumers as well, with traffic to our retail stores and our channel partners in China
 8          declining as the quarter progressed. And market data has shown that the
            contraction in Greater China’s smartphone market has been particularly sharp.
 9
                                              *       *       *
10
            iPhone
11
                     Lower than anticipated iPhone revenue, primarily in Greater China, accounts
12          for all of our revenue shortfall to our guidance and for much more than our entire
            year-over-year revenue decline. . . .
13
                    While Greater China and other emerging markets accounted for the vast
14          majority of the year-over-year iPhone revenue decline, in some developed markets,
            iPhone upgrades also were not as strong as we thought they would be. While
15          macroeconomic challenges in some markets were a key contributor to this trend, we
            believe there are other factors broadly impacting our iPhone performance,
16          including consumers adapting to a world with fewer carrier subsidies, US dollar
            strength-related price increases, and some customers taking advantage of
17          significantly reduced pricing for iPhone battery replacements.
18          15.      This news caused the market price of Apple common stock to plunge, closing down

19 more than $15 per share, or more than 9%, from its close of $157.92 per share on January 2, 2019 to

20 close at $142.19 per share on January 3, 2019, on unusually high volume of more than 90 million

21 shares traded.

22                                   JURISDICTION AND VENUE
23          16.      Jurisdiction is conferred by §27 of the Exchange Act. The claims asserted herein

24 arise under §§10(b) and 20(a) of the Exchange Act and Rule 10b-5 promulgated thereunder. This

25 Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and §27 of the

26 Exchange Act.

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                         -6-
       Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 8 of 23



 1          17.     Venue is proper in this District pursuant to §27 of the Exchange Act, as Apple is

 2 headquartered in this District and many of the false and misleading statements alleged herein were

 3 disseminated from this District.

 4          18.     In connection with the acts alleged in this complaint, defendants, directly or

 5 indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

 6 the mails, interstate telephone communications and the facilities of the national securities markets.

 7                                                PARTIES
 8          19.     Plaintiff City of Roseville Employees’ Retirement System purchased Apple common

 9 stock during the Class Period, as set forth in the accompanying certification incorporated by

10 reference herein, and has been damaged thereby.

11          20.     Defendant Apple is a Cupertino, California-based tech company. Apple common

12 stock is listed and trades on the NASDAQ, an efficient market, under the ticker symbol “AAPL.”

13 As of October 26, 2018, the Company had 4.75 billion shares issued and outstanding.

14          21.     Defendant Timothy D. Cook (“Cook”) is, and was at all relevant times, CEO of Apple

15 and a member of its Board of Directors.

16          22.     Defendant Luca Maestri (“Maestri”) is, and was at all relevant times, Senior Vice

17 President and Chief Financial Officer (“CFO”) of Apple.

18          23.     Defendants Cook and Maestri are sometimes referred to herein as the “Individual

19 Defendants.”      Apple and the Individual Defendants are referred to herein, collectively, as

20 “defendants.”

21                  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                             CLASS PERIOD STATEMENTS
22
            24.     The Class Period starts on November 2, 2018. On November 1, 2018, after the close
23
     of trading, Apple issued a release reporting its fourth quarter 2018 (“4Q18”) and FY18 results for the
24
     period that had ended September 29, 2018 – more than one month earlier. Apple’s release issued
25
     that day emphasized that “‘[o]ver the past two months, [Apple had] delivered huge advancements for
26
     [its] customers through new versions of iPhone, Apple Watch, iPad and Mac as well as [its] four
27
     operating systems, and [that it was] enter[ing] the holiday season with [its] strongest lineup of
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            -7-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 9 of 23



 1 products and services ever.’” Accordingly, based on that lineup, among other factors, Apple – then

 2 already more than one-third of the way into 1Q19 – set public 1Q19 revenue expectations at a range

 3 of $89 billion to $93 billion in the all-important holiday quarter and 1Q19 profit margins of 38% to

 4 38.5%.

 5          25.     During the conference call held with investors and securities analysts that evening,

 6 defendants repeated the representations in the release, with defendant Maestri emphasizing again that

 7 Apple had “the strongest lineup ever as [it] enter[ed] the holiday season,” justifying “a new all-time

 8 record” of “expect[ed] revenue [of] between $89 billion and $93 billion.” Maestri reassured

 9 investors that a number of factors had been considered and were “reflect[ed]” in determining that

10 revenue range, including new products ramping and uncertainty around supply and demand balance.

11 Indeed, Maestri’s statement that, “while [the] ramps [were] going fairly well, [Apple had]

12 uncertainty around supply and demand balance” implied that demand might be so strong that it could

13 outpace supply.

14          26.     When questioned about any “macroeconomic uncertainty” in “emerging markets,”

15 defendant Cook maintained that those concerns did not include Apple’s greater China sales growth

16 and that its greater China sales growth was strong, stating in pertinent part as follows:

17          To give you a perspective in – at some detail, our business at India in Q4 was flat.
            Obviously, we would like to see that be a huge growth. Brazil was down somewhat
18          compared to the previous year. And so I think – or at least the way that I see these is
            each one of the emerging markets has a bit of a different story. And I don’t see it as
19          some sort of issue that is common between those for the most part. In relation to
            China specifically, I would not put China in that category. Our business in China
20          was very strong last quarter. We grew 16%, which we’re very happy with. iPhone,
            in particular, was very strong double-digit growth there. Our other products category
21          was also stronger, in fact, a bit stronger than even the . . . overall company number.

22          27.     Defendant Maestri supported the guidance range and emphasized that Apple’s strong

23 product lineup for the holiday season purportedly provided a strong basis for the “record” financial

24 guidance being issued that day, stating in pertinent part as follows:

25          [A]t the revenue level, we started from the fact that we are very, very excited about
            the lineup of products and services that we have getting into the holiday season.
26          It’s the strongest lineup that we’ve ever had. And our guidance range, by the way,
            represents a new all-time quarterly revenue record . . . .
27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          -8-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 10 of 23



 1          28.     Asked how strong demand was for the two new iPhones that started shipping in

 2 September 2018 – the two most expensive iPhones, the XS and XS Max – and specifically whether

 3 Apple had seen purchasers hold off on XS or XS Max purchases pending the rollout of the cheaper

 4 XR iPhone in October, defendant Cook stated that to date XS and XS Max demand was strong.

 5 According to Cook:

 6          The XS and XS Max got off to a really great start, and we’ve only been selling for a
            few weeks. The XR, we’ve only got out there for, I guess, 5 – 5 days or so at this
 7          point and so that it’s – we have very, very little data there. Usually, there is some
            amount of wait until a product shows – another product shows up in look, but in –
 8          that – in looking at the data, on the sales data for XS and XS Max, there’s not
            obvious evidence of that in the data as I see it.
 9
            29.     Defendants also reported that going forward the Company would no longer provide
10
     unit sales numbers:
11
            [S]tarting with the December quarter, we will no longer be providing unit sales data
12          for iPhone, iPad and Mac. As we have stated many times, our objective is to make
            great products and services that enrich people’s lives and to provide an unparalleled
13          customer experience so that our users are highly satisfied, loyal and engaged. As we
            accomplish these objectives, strong financial results follow.
14
                    As demonstrated by our financial performance in recent years, the number
15          of units sold in any 90-day period is not necessarily representative of the underlying
            strength of our business. Furthermore, our unit of sale is less relevant for us today
16          than it was in the past given the breadth of our portfolio and the wider sales price
            dispersion within any given product line.
17
            30.     Defendants then tried to justify the Company’s decision to withhold iPhone unit sales.
18
     Rejecting the notion suggested by at least one analyst that the reason for withholding iPhone unit
19
     data was because “iPhone units are going to start going negative . . . [and] it’s easier to talk about
20
     great things and not show the details of things that are not going so great,” defendants Maestri and
21
     Cook each insisted that the revenue and profit margin guidance being provided that day was all
22
     investors should focus on, maintaining that demand was still strong for Apple’s more expensive
23
     iPhone offerings, stating in pertinent part as follows:
24
            [Maestri:] Given the rationale on why we do not believe that providing unit sales is
25          particularly relevant for our company at this point, I can reassure you that it is our
            objective to grow unit sales for every product category that we have. But as I said
26          earlier, a unit of sale is less relevant today than it was in the past. To give you an
            example, the unit sales of iPhone at the top end of the line have been very strong
27          during the September quarter. And that’s very important because we are attracting
            customers to the most recent technologies and features and innovation that we
28          bring into the lineup, but you don’t necessarily see that in the number that is

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            -9-
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 11 of 23



 1          reported. And so therefore, we will – as I said, we’ll provide the qualitative
            commentary when it is important and relevant, but at the end of the day, we make
 2          our decisions to – from a financial standpoint, to try and optimize our revenue and
            our gross margin dollars. And that, we think, is the focus that is in the best interest
 3          of our investors.
 4                  [Cook:] Jim, let me just add a couple things to that for color. Our installed
            base is growing at double digit, and so there’s no – and that’s probably a much more
 5          significant metric for us from an ecosystem point of view and customer loyalty, et
            cetera. The second thing is this is a little bit like if you go to the market and you
 6          push your cart up to the cashier and she says or he says, “How many units you have
            in there?,” it sort of – it doesn’t matter a lot how many units there are in there in
 7          terms of the overall value of what’s in the cart.

 8          31.     Each of defendants’ statements set forth in ¶¶24-30 was materially false and

 9 misleading because each of the defendants knew and failed to disclose or deliberately disregarded:

10                  (a)    that the U.S.-China trade war had negatively impacted demand for iPhones

11 and Apple’s pricing power in greater China, one of Apple’s most important growth markets;

12                  (b)    that the rate at which Apple customers were replacing their batteries in older

13 iPhones rather than purchasing new iPhones was negatively impacting Apple’s iPhone sales growth;

14                  (c)    that, as a result of slowing demand, Apple had slashed production orders from

15 suppliers for the new 2018 iPhone models and cut prices to reduce inventory;

16                  (d)    that unit sales for iPhone and other hardware was relevant to investors and the

17 Company’s financial performance, and the decision to withhold such unit sales was designed to and

18 would mask declines in unit sales of the Company’s flagship product; and

19                  (e)    that, as a result of the foregoing, defendants lacked a reasonable basis in fact

20 when issuing the Company’s revenue outlook for 1Q19 and/or making the related statements

21 concerning demand for its products, as Apple’s business metrics and financial prospects were not as

22 strong as defendants had led the market to believe.

23          32.     Following the Company’s November 1, 2018 earning release and conference call,

24 several securities analysts issued reports indicating that the information had been favorably received

25 by the market and that the market believed Apple was experiencing strong demand, with analysts

26 accepting Apple’s reasoning for withholding unit sales and expecting the Company to meet or beat

27 the 1Q19 financial guidance provided that day:

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 10 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 12 of 23



 1                Canaccord Genuity LLC:
 2          We believe Apple continues to grow its leading market share of the premium-tier
            smartphone market with double-digit growth of its installed base and believe the
 3          iPhone installed base of new iPhone consumers will exceed 700M exiting C2018.
            This impressive installed base should drive strong iPhone replacement sales and
 4          earnings, as well as cash flow generation to fund strong long-term capital returns.
            We maintain our BUY rating and $250 price target.
 5
                  . . . We believe demand trends are solid for the three new iPhone models
 6          and anticipate strong ASPs and margin trends for the iPhone franchise going
            forward.
 7
                  Piper Jaffray:
 8
                    Apple reported Sept. quarter revenue and EPS ahead of the Street (2% and
 9          5%, respectively) . . . . Revenue guidance for the Dec. quarter is 2% below
            consensus at the mid-point, with the gross margin outlook at 38.25% (Street at
10          38.5%). With slightly weaker guidance for the Dec. quarter and the company’s
            indication that it will provide less product level disclosure (no units or ASP), some
11          investors will assume iPhone units are trending poorly. With increasing disclosure
            coming for services (gross margin), we believe Apple is simply trying to change the
12          focus towards the overall installed base and services revenue per user. Maintain
            OW, PT remains $250.
13
                  Wedbush:
14
                    Last night Apple delivered FY4Q (Sept.) results which beat the Street from a
15          headline number but slightly missed iPhone unit shipments which was the focus of
            investors. However the quarter itself took a back seat to the modestly softer
16          December guidance that Cook & Co. gave on the heels of its much anticipated
            XS/XR iPhone product cycle which remains the linchpin of the Apple story for
17          FY19. That said, the “jaw dropper” last night was when Apple announced it will stop
            providing units/ASPs for iPhones, Macs and its other product lines. The Street will
18          find this a tough pill to swallow this morning as the transparency of the Cupertino
            story takes a major dent given that tracking iPhone units has become habitual to any
19          investor that has closely followed the Apple story for the last decade+ and is critical
            to the thesis. As explained on the conference call we understand the logic of not
20          providing these metrics anymore given that ASPs are all over the map and a slew
            of new smartphone releases has catalyzed Apple to focus more on overall segment
21          revenue rather than myopic quarterly unit sales. However, the skeptics will point
            to Apple doing this right at the critical juncture where higher ASPs are making up for
22          slower unit sales which remains the worry and the stock will get hit accordingly this
            morning. That said, while it’s frustrating how Apple (with no warning) decided to
23          pull the plug on unit metrics, our core bull thesis does not change on the story and
            to some extent is emboldened by the ~$800 ASP story and a robust services business
24          poised to hit $50 billion+ in FY20. . . . While last night’s “Houdini-like metrics
            move” was a stunner, our core bullish thesis on Apple remains unchanged despite the
25          noise this morning. We maintain our OUTPERFORM rating and $310 price
            target.
26
            33.    Following the November 1, 2018 release of the Company’s 4Q18 and FY18 financial
27
     results and defendants’ comments concerning the purported strong demand for Apple’s iPhones and
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          - 11 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 13 of 23



 1 its pricing power, and despite the fact that the $91 billion mid-point 1Q19 revenue guidance

 2 provided that day was below the revenue the investment community had been led to expect, the price

 3 of Apple common stock remained artificially inflated throughout the Class Period.

 4          34.      Throughout late November and into December, Apple’s stock price began to decline

 5 as the previously concealed adverse information about weakening demand and production cuts

 6 began to leak into the market.

 7                    APPLE DISCLOSES ITS TRUE FINANCIAL CONDITION
 8          35.      On January 2, 2019, after the close of trading, Apple disclosed the true state of its

 9 iPhone sales, particularly in China. For the first time in 15 years, Apple slashed its prior quarterly

10 revenue forecast for the already complete 1Q19 amid falling iPhone sales in China, its third-largest

11 market after the United States and Europe. In a “Letter from Tim Cook to Apple Investors,” released

12 after the close of trading that night, Apple disclosed that its 1Q19 revenues were only $84 billion, far

13 below the expected range of $89 billion to $93 billion the Company had announced just eight weeks

14 earlier on November 1, 2018. Discussing why Apple had experienced what was characterized as

15 “fewer iPhone upgrades than [it] had anticipated,” the Letter blamed the Chinese economy and the

16 cheap battery replacements, stating in pertinent part as follows:

17          Emerging Market Challenges
18                   While we anticipated some challenges in key emerging markets, we did not
            foresee the magnitude of the economic deceleration, particularly in Greater China.
19          In fact, most of our revenue shortfall to our guidance, and over 100 percent of our
            year-over-year worldwide revenue decline, occurred in Greater China across
20          iPhone, Mac and iPad.

21                  China’s economy began to slow in the second half of 2018. The
            government-reported GDP growth during the September quarter was the second
22          lowest in the last 25 years. We believe the economic environment in China has been
            further impacted by rising trade tensions with the United States. As the climate of
23          mounting uncertainty weighed on financial markets, the effects appeared to reach
            consumers as well, with traffic to our retail stores and our channel partners in China
24          declining as the quarter progressed. And market data has shown that the
            contraction in Greater China’s smartphone market has been particularly sharp.
25
                                               *       *       *
26
            iPhone
27
                   Lower than anticipated iPhone revenue, primarily in Greater China,
28          accounts for all of our revenue shortfall to our guidance and for much more than our

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 12 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 14 of 23



 1          entire year-over-year revenue decline. In fact, categories outside of iPhone
            (Services, Mac, iPad, Wearables/Home/Accessories) combined to grow almost 19
 2          percent year-over-year.

 3                  While Greater China and other emerging markets accounted for the vast
            majority of the year-over-year iPhone revenue decline, in some developed markets,
 4          iPhone upgrades also were not as strong as we thought they would be. While
            macroeconomic challenges in some markets were a key contributor to this trend, we
 5          believe there are other factors broadly impacting our iPhone performance,
            including consumers adapting to a world with fewer carrier subsidies, US dollar
 6          strength-related price increases, and some customers taking advantage of
            significantly reduced pricing for iPhone battery replacements.
 7
            36.     Though Apple did not conduct a conference call on January 2, 2019, defendant Cook
 8
     appeared on CNBC. Discussing the reference to “rising trade tensions” in the Letter, defendant
 9
     Cook expressly stated in pertinent part that:
10
            [A]s we look at what’s going on in China – it’s clear that the economy begins to slow
11          there for the second half. And what I believe to be the case is the trade tensions
            between the United States and China put additional pressure on their economy. And
12          so we saw, as the quarter went on, things like traffic in our retail stores, traffic in our
            channel partner’s stores, the reports of the smartphone industry contracting,
13          particularly bad in November – I haven’t seen the December number yet, but I would
            guess that would[n’t] be good either. And so that’s what we seen.
14
                                                *       *        *
15
            [M]y sense is the much larger issue is the slowing of the economy and then this – the
16          trade tension that’s further pressured.

17          37.     Defendant Cook also emphasized the negative impact the battery replacement

18 program had had on the pace of phone replacements during 1Q19, stating in pertinent part:

19          [S]ort of in addition to those two things, we’ve started a program worldwide where
            we dramatically lowered the battery replacement price. And so we have sort of a
20          collection of items going on, some that are macroeconomic and some that are Apple
            specific . . . .
21
            38.     The price of Apple common stock plunged on this news, falling more than $15 per
22
     share, or more than 9%, from its close of $157.92 per share on January 2, 2019 to close at $142.19
23
     per share on January 3, 2019, on unusually high volume of more than 91.1 million shares traded, the
24
     highest one-day trading volume experienced by the Company in nearly two years.
25
            39.     On January 3, 2019, Yahoo Finance published an article, entitled “Apple’s mind-
26
     blowing warning means CEO Tim Cook now has a major credibility problem,” stating that “Apple
27
     CEO Tim Cook and his management team should read the coverage of their mind-blowing warning
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                              - 13 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 15 of 23



 1 to every investor on the planet on Apple News and then ask: ‘Should investors trust us right now?

 2 And, how can we regain that trust.’” The article highlighted how Apple’s investors were duped,

 3 stating in pertinent part as follows:

 4           They failed to keep it real with investors on what they were seeing in iPhone
             demand data late in 2018. Simply no longer providing unit sales data wasn’t
 5           enough of a signal to investors that something was wrong, bottom line.
 6                  As a result, Apple’s stock could be “broken” until credibility is restored.

 7                  “Apple’s stock is now at a crossroads. Some investors will consider the stock
             broken and never reward it with a “proper” multiple, but we’ve followed the
 8           company long enough to know there is cyclicality in the market’s relationship with
             Apple,” cautions long-time Apple analyst Gene Munster of Loup Ventures.
 9
             A poor job done with guidance.
10
                     Apple said in a filing released after market close Wednesday that it now sees
11           first quarter revenue of about $84 billion. It previously anticipated $89 billion to $91
             billion. In the filing, Cook attributed the reduced guidance to weakness in emerging
12           markets and in Greater China as well as supply constraints on new products. Cook
             also hinted strongly that Apple felt resistance from consumers to the new $1,000 plus
13           iPhone XS line.

14           40.    ZDNet’s Adrian Kingsley-Hughes surmised in his January 4, 2019 report, entitled

15 “This is why Apple doesn’t want you fixing your smartphone,” that “[a]midst all the finger-pointing

16 associated [with] the sudden and unexpected profits warning from Apple was a revelation about how

17 much the company relies on premature obsolescence to drive sales.” Kingsley-Hughes’s report

18 further stated that: “First, and perhaps most significant is this – How many iPhones does Apple sell

19 to people simply because the battery in their existing iPhone is worn? Over the years there’s been a

20 great deal of chatter around the subject of ‘planned obsolescence,’ and here we have Apple

21 essentially confirming that this is indeed part of the business model.” His report concluded: “At

22 this point, it’s worth pointing out that if indeed the battery replacement program was a significant

23 factor in the profits warning, Apple only has itself to blame for throttling iPhones in the first

24 place.”

25                       APPLICATION OF PRESUMPTION OF RELIANCE:
                                  FRAUD ON THE MARKET
26
             41.    Plaintiff will rely upon the presumption of reliance established by the fraud on the
27
     market doctrine in that, among other things:
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            - 14 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 16 of 23



 1                 (a)     Defendants made public misrepresentations or failed to disclose material facts

 2 during the Class Period;

 3                 (b)     The omissions and misrepresentations were material;

 4                 (c)     Apple common stock traded in an efficient market;

 5                 (d)     The misrepresentations alleged would tend to induce a reasonable investor to

 6 misjudge the value of Apple common stock; and

 7                 (e)     Plaintiff and other members of the Class (as defined below) purchased Apple

 8 common stock between the time defendants misrepresented or failed to disclose material facts and

 9 the time the true facts were disclosed, without knowledge of the misrepresented or omitted facts.

10          42.    At all relevant times, the market for Apple common stock was efficient for the

11 following reasons, among others:

12                 (a)     As a regulated issuer, Apple filed periodic public reports with the SEC; and

13                 (b)     Apple regularly communicated with public investors via established market

14 communication mechanisms, including through the regular disseminations of press releases on the

15 major news wire services and through other wide-ranging public disclosures, such as

16 communications with the financial press, securities analysts, and other similar reporting services.

17                             LOSS CAUSATION/ECONOMIC LOSS
18          43.    During the Class Period, as detailed herein, defendants made false and misleading

19 statements and engaged in a scheme to deceive the market and a course of conduct that artificially

20 inflated the price of Apple common stock and operated as a fraud or deceit on Class Period

21 purchasers of Apple common stock. As defendants’ misrepresentations and fraudulent conduct

22 became apparent to the market, the price of Apple common stock fell precipitously, as the prior

23 artificial inflation came out of the price. As a result of their purchases of Apple common stock

24 during the Class Period, plaintiff and other members of the Class suffered economic loss, i.e.,

25 damages, under the federal securities laws.

26                                CLASS ACTION ALLEGATIONS
27          44.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

28 Procedure 23(a) and (b)(3) on behalf of a class consisting of all purchasers of Apple common stock

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                         - 15 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 17 of 23



 1 during the Class Period (the “Class”). Excluded from the Class are defendants and their families, the

 2 officers and directors of the Company, at all relevant times, members of their immediate families and

 3 their legal representatives, heirs, successors or assigns and any entity in which defendants have or

 4 had a controlling interest.

 5          45.     The members of the Class are so numerous that joinder of all members is

 6 impracticable. Throughout the Class Period, Apple common stock was actively traded on the

 7 NASDAQ. While the exact number of Class members is unknown to plaintiff at this time and can

 8 only be ascertained through appropriate discovery, plaintiff believes that there are hundreds of

 9 thousands of members in the proposed Class. Record owners and other members of the Class may

10 be identified from records maintained by Apple and/or its transfer agent and may be notified of the

11 pendency of this action by mail, using the form of notice similar to that customarily used in

12 securities class actions.

13          46.     Plaintiff’s claims are typical of the claims of the members of the Class as all members

14 of the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that is

15 complained of herein.

16          47.     Plaintiff will fairly and adequately protect the interests of the members of the Class

17 and has retained counsel competent and experienced in class and securities litigation.

18          48.     Common questions of law and fact exist as to all members of the Class and

19 predominate over any questions solely affecting individual members of the Class. Among the

20 questions of law and fact common to the Class are:

21                  (a)     whether the Exchange Act was violated by defendants as alleged herein;

22                  (b)     whether statements made by defendants misrepresented material facts about

23 the business and prospects of Apple; and

24                  (c)     to what extent the members of the Class have sustained damages and the

25 proper measure of damages.

26          49.     A class action is superior to all other available methods for the fair and efficient

27 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

28 damages suffered by individual Class members may be relatively small, the expense and burden of

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 16 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 18 of 23



 1 individual litigation make it impossible for members of the Class to individually redress the wrongs

 2 done to them. There will be no difficulty in the management of this action as a class action.

 3                                                COUNT I
 4                    For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                        Against All Defendants
 5
            50.     Plaintiff incorporates ¶¶1-49 by reference.
 6
            51.     During the Class Period, defendants disseminated or approved the false statements
 7
     specified above, which they knew or deliberately disregarded were misleading in that they contained
 8
     misrepresentations and failed to disclose material facts necessary in order to make the statements
 9
     made, in light of the circumstances under which they were made, not misleading.
10
            52.     Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they:
11
     (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of material fact
12
     or omitted to state material facts necessary in order to make the statements made, in light of the
13
     circumstances under which they were made, not misleading; or (c) engaged in acts, practices, and a
14
     course of business that operated as a fraud or deceit upon plaintiff and others similarly situated in
15
     connection with their purchases of Apple common stock during the Class Period.
16
            53.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of
17
     the market, they paid artificially inflated prices for Apple common stock. Plaintiff and the Class
18
     would not have purchased Apple common stock at the prices they paid, or at all, if they had been
19
     aware that the market prices had been artificially and falsely inflated by defendants’ misleading
20
     statements.
21
                                                 COUNT II
22
                               For Violation of §20(a) of the Exchange Act
23                                       Against All Defendants
24          54.     Plaintiff incorporates ¶¶1-53 by reference.

25          55.     The Individual Defendants acted as controlling persons of Apple within the meaning

26 of §20(a) of the Exchange Act. By reason of their positions with the Company, and their ownership

27 of Apple common stock, the Individual Defendants had the power and authority to cause Apple to

28 engage in the wrongful conduct complained of herein. Apple controlled the Individual Defendants

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          - 17 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 19 of 23



 1 and all of its employees. By reason of such conduct, defendants are liable pursuant to §20(a) of the

 2 Exchange Act.

 3                                        PRAYER FOR RELIEF
 4          WHEREFORE, plaintiff prays for relief and judgment as follows:

 5          A.      Determining that this action is a proper class action, designating plaintiff as Lead

 6 Plaintiff and certifying plaintiff as a Class representative under Rule 23 of the Federal Rules of Civil

 7 Procedure and plaintiff’s counsel as Lead Counsel;

 8          B.      Awarding compensatory damages in favor of plaintiff and the other Class members

 9 against all defendants, jointly and severally, for all damages sustained as a result of defendants’

10 wrongdoing, in an amount to be proven at trial, including interest thereon;

11          C.      Awarding plaintiff and the Class their reasonable costs and expenses incurred in this

12 action, including counsel fees and expert fees; and

13          D.      Awarding such equitable/injunctive or other relief as deemed appropriate by the

14 Court.

15                                            JURY DEMAND
16          Plaintiff demands a trial by jury.

17 DATED: April 16, 2019                              ROBBINS GELLER RUDMAN
                                                       & DOWD LLP
18                                                    SHAWN A. WILLIAMS

19

20                                                                  /s/ Shawn A. Williams
                                                                   SHAWN A. WILLIAMS
21
                                                      Post Montgomery Center
22                                                    One Montgomery Street, Suite 1800
                                                      San Francisco, CA 94104
23                                                    Telephone: 415/288-4545
                                                      415/288-4534 (fax)
24                                                    shawnw@rgrdlaw.com

25

26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 18 -
      Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 20 of 23



 1
                                                   ROBBINS GELLER RUDMAN
 2                                                   & DOWD LLP
                                                   SAMUEL H. RUDMAN
 3                                                 MARY K. BLASY
                                                   58 South Service Road, Suite 200
 4                                                 Melville, NY 11747
                                                   Telephone: 631/367-7100
 5                                                 631/367-1173 (fax)
                                                   srudman@rgrdlaw.com
 6                                                 mblasy@rgrdlaw.com

 7                                                 VANOVERBEKE, MICHAUD &
                                                     TIMMONY, P.C.
 8                                                 THOMAS C. MICHAUD
                                                   79 Alfred Street
 9                                                 Detroit, MI 48201
                                                   Telephone: 313/578-1200
10                                                 313/578-1201 (fax)

11                                                 Attorneys for Plaintiff
12
     I:\Admin\CptDraft\Securities\Cpt Apple.docx
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                          - 19 -
        Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 21 of 23



                     CERTIFICATION OF NAMED PLAINTIFF
                   PURSUANT TO FEDERAL SECURITIES LAWS

       CITY       OF      ROSEVILLE            EMPLOYEES’              RETIREMENT                 SYSTEM
(“Plaintiff”) declares:
       1.      Plaintiff has reviewed a complaint and authorized its filing.
       2.      Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff’s counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
       3.      Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
       4.      Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:

Security                  Transaction                    Date                     Price Per Share


                                    See attached Schedule A.

       5.      Plaintiff has not sought to serve or served as a representative party in
a class action that was filed under the federal securities laws within the three-year
period prior to the date of this Certification except as detailed below:
            Galmi v. Teva Pharmaceuticals Industries Ltd., et al., No. 3:17-cv-00558 (D. Conn.)




       6.      Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,




                                                                                                     APPLE
Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 22 of 23
Case 4:19-cv-02033-YGR Document 1 Filed 04/16/19 Page 23 of 23


                            SCHEDULE A

                      SECURITIES TRANSACTIONS

           Stock

           Date                  Amount of
         Acquired              Shares Acquired     Price

         11/28/2018                 512          $175.83
